                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


    UNITED STATES OF AMERICA,                        CR-17-69-GF-BMM

                   Plaintiff,

      vs.
                                                            ORDER
    DENISE L. SHARP,

                  Defendant.

 

        Defendant Denise L. Sharp appeared before United States Magistrate Judge

John Johnston on December 11, 2018, for a change of plea hearing. (Doc. 144.)

Sharp entered a plea of guilty to Theft from an Indian Tribal Government

Receiving Federal Funding, in violation of 18 U.S.C. §§ 666(a)(1)(A), 2, and Wire

Fraud in violation of 18 U.S.C. §§ 1343, 2, as charged in the Superseding

Indictment. (Docs. 144, 146 at 1.) Sharp plead not true to the forfeiture allegation

as contained in the Superseding Indictment. (Doc. 144.) Judge Johnston entered

Findings and Recommendations on December 11, 2018. (Doc. 146.)

        Judge Johnston determined: (1) that Sharp was fully competent and capable

of entering an informed and voluntary plea; (2) that Sharp was aware of the nature

of the charges against her and the consequences of pleading guilty to the charges in
Count I and Count II; (3) that Sharp understood her constitutional rights, and the

extent to which she was waiving those rights by pleading guilty; and (4) that

Sharp’s plea of guilty was knowing and voluntary plea supported by an

independent basis in fact sufficient to prove each of the essential elements charged

in Count I and Count II. (Doc. 146 at 1-2.)

      Judge Johnston recommended that the Court accept Sharp’s plea of guilty to

Theft from an Indian Tribal Government Receiving Federal Funding as charged in

Count I of the Superseding Indictment, and to Wire Fraud as charged in Count II of

the Superseding Indictment. (Doc. 146 at 2.)

      Neither party filed objections. The Court will review Judge Johnston’s

Findings and Recommendations for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court

finds no error and adopts Judge Johnston’s Findings and Recommendations in full.

      According, IT IS ORDERED that Sharp’s Motion to Change Plea (Doc.

129) is GRANTED.

DATED this 28th day of December, 2018.
